Title: To Thomas Jefferson from Edward Everett, 10 September 1824
From: Everett, Edward
To: Jefferson, Thomas


Dear Sir
Cambridge (Mass)
Sept. 10. 1824
Allow me to ask your acceptance of an address lately pronounced by me, and to renew to you the assurance of my profound Respect.—Edward EverettP.S. I have lately seen in our Newspapers your letter to Major Cartwright, on the question “whether Christianity be a part of the Common Law.” I am ashamed to say the whole Enquiry was new to me, & that I know nothing of the subject but what I learn from your letter, which appears conclusive. The only doubt, which arose in my mind is this. Your interpretation would make Priest say that “Ancient Written law is Common Law, on which all laws rest.” Now, considering the mysterious technicality with which the English jurists  speak of their Common law; a thing Every where in Effect, no where on record; could it be said, that Ancient Written Law was Common Law.—Still, however, I incline to think y’r interpretation of the passage in the year book correct; because, had Priest meant the Scriptures, he w’d have said “Sainte centure”; or rather, saint, in his barbarous french.—